Citation Nr: 0730008	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-17 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to April 
1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied the 
veteran's claim to reopen a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder.

2.  In August 2004, a claim to reopen the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder was received.

3.  Evidence associated with the claims file since the 
unappealed June 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.

The Board notes that although the veteran was not examined 
for the purpose of addressing his claim to reopen the issues 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder, VA is not required 
to provide such an examination for a claim to reopen a 
finally decided decision.  See 38 C.F.R. § 3.159(c).  Thus, 
VA's duty to assist has been fulfilled.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such 


failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

A September 2002 rating decision denied the veteran's claim 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder on the basis that 
there was no medical evidence that the veteran's back 
disorder permanently worsened due to negligence on the part 
of the VA Medical Center (VAMC).  In January 2003, the 
veteran filed a claim to reopen the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder.  A June 2003 rating decision 
denied the veteran's claim to reopen the issue of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder on the basis that new and material 
evidence had not been submitted.  The relevant evidence of 
record at the time of the June 2003 rating decision consisted 
of the veteran's service medical records, VA medical records 
dated from July 2001 to October 2002, a September 2001 
statement from the veteran, a September 2001 statement from 
the veteran's spouse, a June 2002 letter from a private 
psychologist, a July 2002 statement from a private physician, 
a November 2002 letter from a private physician, a January 
2003 statement from the veteran's spouse, and a March 2003 
letter from a private psychologist.  The veteran did not 
perfect his appeal to the June 2003 rating decision.  
Therefore, the June 2003 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the 


time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In August 2004, a claim to reopen the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder was received.  Relevant evidence 
of record received since the June 2003 rating decision 
includes a September 2001 statement from the veteran, a 
September 2001 statement from the veteran's spouse, VA 
medical records dated from October 2001 to October 2002, a 
March 2002 statement from the veteran, a June 2002 letter 
from a private psychologist, a July 2002 statement from a 
private physician, a November 2002 letter from a private 
physician, a March 2003 letter from a private psychologist, a 
May 2004 letter from a private physician, a June 2004 
statement from the veteran, VA medical records dated from 
June 2004 to November 2004, and an August 2004 statement from 
the veteran.

With the exception of the March 2002 statement from the 
veteran, the May 2004 letter from a private physician, the 
June 2004 statement from the veteran, the August 2004 
statement from the veteran, and the VA medical records from 
June 2004 to November 2004, none of the evidence received 
since the June 2003 rating decision is "new" in that it was 
already of record at the time of the June 2003 decision.  
Furthermore, none of the "new" evidence shows that the 
veteran's back disorder was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or an event which is not reasonably 
foreseeable.  Accordingly, none of the "new" evidence is 
material as it does not raise a reasonable possibility of 
substantiating the claim.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a pelvic fracture.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a back disorder due to VA 
treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


